BUNNEEE, District Judge.
In my opinion this is an instance of direct civil contempt. In fact, is was a contempt of court in refusing to sign the form of conveyance when first ordered to do so, and before there was an appeal from the order of the court appointing a receiver.
As defined by 9 Cyc. p. 5:
“A direct contempt is an open insult in the presence of the court to the presiding judge, or a resistance or defiance in his presence to its powers or authority.”
On the following page it is stated:
“Ciyil contempt consists in failing to do something ordered to be done by a court in a civil action for the benefit of the opposing party, therein.”
*258Distinguishing between civil and criminal contempt we find the following in 6 R. C. L. p. 490:
“Proceedings for Contempts are of 'Two Glasses. — Those prosecuted to preserve the power and vindicate the dignity of the courts and to punish for disobedience of their orders, and those instituted to preserve and enforce the rights of private-parties to suits, and to compel obedience to orders and decrees made for enforcing the rights and administering the remedies to which' the court has found them to be entitled. The former are criminal and punitive in their nature, and the government, the courts, and the people are interested in their prosecution. The latter are civil, remedial and coercive in their nature, and the parties chiefly in interest as to their conduct and prosecution are the individuals whose private rights and remedies they were instituted to enforce.”
In this particular case the defendant is in court and in the presence of the judge of the court; his attorney has advised him to sign the form of conveyance presented; the full period of 10 days, exclusive of Sundays, since the judgment and order of the court appointing a/ receiver of his estate has expired; he has failed to file a supersedeas bond in the amount fixed by the court; the form of conveyance as ordered by the court is again presented to him for his signature; ink and pen are on the table before him. Again he refuses to sign it. In fáirness to his counsel, A. R: Heilig, Esq., it is only right that the court should state that Mr. Heilig declined to represent Mr. Wood in this contempt matter. Mr. Wood secured the services of Rouis K. Pratt, Esq.,' to appear for him and to represent him. It is contended that this is a case of criminal contempt, if contempt at all. There is no merit in such a contention. The court is not requiring the defendant to perform an act that in its nature requires any further time. All the facts are known to the judge of the court. All the leniency and consideration has been extended that justice can possibly demand. •
The defendant will be committed to the custody of the United States marshal for the Fourth judicial division to be imprisoned in the federal jail at Fairbanks, Alaska, until he signs the form of conveyance presented to him for his signature, or until he furnish a supersedeas bond in the sum of $125,000 in his appeal from the judgment and order of this court appointing a receiver of his estate. This is not a case of criminal contempt. A fine cannot suffice, nor can *259he be imprisoned for any specific definite period. He carries the keys of his prison in his own pocket. When he obeys the order of this court he is entitled to his release. In re Nevitt, 117 Fed. 448, 54 C. C. A. 622, and cases therein cited.
Judgment may be prepared for the signature of the judge of this court, and the United States marshal is directed to forthwith take the defendant into custody.

<@=>See same topic & KEY-NUMBER in all Key-Numbered Digests & Indexes